Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Amendments filed on 04/14/2022, wherein Claims 1, 5-6, and 12 have been amended and new claims 13-15 has been added. Claims 1-15 are pending.

Response to Arguments
Regarding 35 USC 103 rejection: Applicant’s arguments, see Applicant’s Arguments/Remarks made in an Amendment, filed with respect to Claims 1, 5-6, and 12, have been fully considered and are persuasive. The 35 USC 103 rejection of Claims has been withdrawn.

Analysis of Closest Prior Art
KR20140056667 to Chang et al. (hereinafter Chang) discloses the biaxial load for evaluating the static strength of the blade comprising the twin-axial load-applying device having the wire and the drum, and the configuration for adjusting the angle.
KR20130087920A to Hwan et al. (hereinafter Hwan) discloses a material testing system for applying force loads to a test specimen.
US5425276 to Gram et al. (hereinafter Gram) discloses a material test system capable of applying multiple force load components simultaneously including a first actuator connected in parallel with a spring element.
US20050216240A1 to Shiga et al. (hereinafter Shiga) discloses a design method for a belt transmission system, tensile forces are calculated.
US20100275695 to Cotrell et al. (hereinafter Cotrell) discloses the wind turbine blade fatigue testing system including a test platform, where the blade support is pivotally mounted on the platform, and actuators concurrently applying forces or loads to blade support.
US20120020798A1 to Barnsley (Barnsley) discloses the test system for wind turbine blade for a flatwise fatigue test.
US20190094104 to Penn (Penn) discloses the fatigue testing of a wind turbine blade comprising the support assemblies and an actuator for deflecting the blade, and rotatable and moveable holders.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for the indication of allowable subject matter.
	Claims 1-15 are allowed.
	In regards to Claim 1, the claim is allowed because the closest prior art, Chang, Hwan, and Gram, either singularly or in combination, fail to anticipate or render obvious a wire having one end attached to the grip member to apply a tensile force to the blade specimen in a load direction that is at a first angle with respect to the ground in combination with all other limitations in the claim as claimed and defined by applicant.
	In regards to Claim 7, the claim is allowed because the closest prior art, Chang, Hwan, and Gram, either singularly or in combination, fail to anticipate or render obvious determining the magnitude and direction of a tensile force to be applied to the blade specimen, on the basis of the values determined in the determining of the values of the centrifugal force; and attaching one end of a wire to the grip member and applying a tensile force to the blade specimen by means of the wire at the magnitude and in the direction of the tensile force determined in the determining of the magnitude and direction on the tensile force in combination with all other limitations in the claim as claimed and defined by applicant.
In regards to Claim 12, the claim is allowed because the closest prior art, Chang, Hwan, and Gram, either singularly or in combination, fail to anticipate or render obvious a wire having one end attached to the grip member to apply a tensile force to the blade specimen in a direction that is at a first angle with respect to the ground in combination with all other limitations in the claim as claimed and defined by applicant.
Claims 2-6, 13 are allowed as being dependent on allowed Claim 1.
Claims 8-11, 14 are allowed as being dependent on allowed Claim 7.
Claim 15 is allowed as being dependent on allowed Claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863